                         1   KAEMPFER CROWELL
                             Robert McCoy, No. 9121
                         2   Joni A. Jamison, No. 11614
                             1980 Festival Plaza Drive
                         3   Suite 650
                             Las Vegas, Nevada 89135
                         4   Telephone: (702) 792-7000
                             Facsimile: (702) 796-7181
                         5   Email: rmccoy@kcnvlaw.com
                             Email: jjamison@kcnvlaw.com
                         6
                             TUCKER ELLIS LLP
                         7   Cicely I. Lubben
                             100 South Fourth Street
                         8   Suite 600
                             St. Louis, Missouri 63102
                         9   Telephone: (314) 256-2550
                             Facsimile: (314) 256-2549
                      10     Email: cicely.lubben@tuckerellis.com

                      11 Attorneys for Defendants Chattem Chemicals, Inc.
                         and Sun Pharmaceuticals Industries, Inc.
                      12
                                                     UNITED STATES DISTRICT COURT
                      13
                                                             DISTRICT OF NEVADA
                      14
                          H&H PHARMACEUTICALS, LLC, a Nevada Case No. 2:16-cv-02148-GMN-VCF
                      15 limited liability company,

                      16                          Plaintiff,            STIPULATION TO EXTEND DEADLINE
                                                                        FOR SUBMISSION OF JOINT
                      17             vs.                                DISCOVERY PLAN

                      18     CHATTEM CHEMICALS, INC., a foreign
                             corporation; SUN PHARMACEUTICALS
                      19     INDUSTRIES, INC., a foreign corporation;
                             DOES I through X; and ROE
                      20     CORPORATIONS I through X, inclusive,

                      21                          Defendants.

                      22

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2464149_1                                                          Page 1 of 3
                         1                  Plaintiff H&H Pharmaceuticals, LLC and Defendants Chattem Chemicals, Inc.

                         2   and Sun Pharmaceuticals Industries, Inc. stipulate the extend the November 22, 2019 deadline

                         3   for submitting a joint discovery plan and scheduling order by 60 days for the following reasons:

                         4                  1.     There is a currently pending before the Court a fully briefed motion to

                         5   dismiss (ECF Nos. 15, 22, 27).

                         6                  2.     On March 20, 2017, the parties stipulated to stay discovery pending the

                         7   Court’s decision on that motion. (ECF No. 31). The Court entered an order on that stipulation

                         8   staying discovery that same day. (ECF No. 32).

                         9                  3.     The Court has held multiple status conferences and, each time, continued

                      10     that stay pending decision on the motion to dismiss. (ECF Nos. 40, 46, 47, 49, 50).

                      11                    4.     At the most recent status conference, on October 7, 2019, the Court

                      12     informed the parties that decision was anticipated on the motion to dismiss shortly, and therefore

                      13     set a November 22, 2019 deadline for submitting a joint discovery plan and scheduling order, if

                      14     necessary. (ECF No. 53).

                      15                    5.     The Court has not yet issued a ruling on the motion to dismiss, and there

                      16     have not been any other new or significant developments in the case since that time.

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2464149_1                                                                               Page 2 of 3
                         1                 6.      The parties agree that the current stay should remain in place until the

                         2   Court rules on the pending motion to dismiss and request the Court extend the deadline for

                         3   submitting a joint discovery plan and scheduling order for 60 days.

                         4   MAIER GUTIERREZ & ASSOCIATES                       KAEMPFER CROWELL

                         5
                             By /s/ Danielle Barraza                            By /s/ Robert McCoy
                         6     Joseph A. Gutierrez, No. 9046                      Robert McCoy, No. 9121
                               Danielle Barraza, No. 13822                        1980 Festival Plaza Drive, Suite 650
                         7     8816 Spanish Ridge Avenue                          Las Vegas, Nevada 89135
                               Las Vegas, Nevada 89148
                         8                                                      TUCKER ELLIS LLP
                             Attorneys for Plaintiff                            Cicely I. Lubben (pro hac vice)
                         9   H&H Pharmaceuticals, LLC                           100 South 4th Street, Suite 600
                                                                                St. Louis, Missouri 63102
                      10
                                                                                Attorneys for Defendants Chattem Chemicals,
                      11                                                        Inc. and Sun Pharmaceuticals Industries, Inc.

                      12

                      13                                                 ORDER
                      14                   IT IS SO ORDERED.
                      15                                                         ____________________________________
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      16
                                                                                          12-6-2019
                                                                                 DATED: ____________________________
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2464149_1                                                                             Page 3 of 3
